                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:19-cv-55

 FEDERAL TRADE COMMISSION,

                   Plaintiff,

 v.
                                                          ORDER
 GLOBAL ASSET FINANCIAL SERVICE
 GROUP, LLC, et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Eric M. Soehnlein, filed February11, 2019 (Doc. No. 9).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Soehnlein admitted to appear before this

court pro hac vice on behalf of Defendants, David Carr, Midwestern Alliance LLC, 10D

Holdings, Inc., Trans America Consumer Solutions, LLC, TACS I, LLC, TACS II, LLC, and

TACS III, LLC.

       IT IS SO ORDERED.


                                          Signed: February 12, 2019
